Citation Nr: 1512169	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  11-21 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines



THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




REMAND

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014). 

This matter comes to the Board of Veterans' Appeals (Board) on appeal following a June 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  It was determined at that time that the appellant did not have qualifying service to be eligible for a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.  (The appellant had been scheduled for a Board hearing but withdrew that request in September 2014.)  

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the FVEC Fund to eligible persons.  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (Feb. 17, 2009). 

An eligible person is any person who served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to a military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under § 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and was discharged or released from such service under conditions other than dishonorable.  Id., § 1002(d).

The title of Section 1002 of the American Recovery and Reinvestment Act is "PAYMENTS TO ELIGIBLE PERSONS WHO SERVED IN THE UNITED STATES ARMED FORCES IN THE FAR EAST DURING WORLD WAR II." Under Section 1002(a)(3), the following history is noted:

The regular Philippine Scouts, the new Philippine Scouts, the Guerilla Services, and more than 100,000 members of the Philippine Commonwealth Army were called into the service of the United States Armed Forces of the Far East on July 26, 1941, by an executive order of President Franklin D. Roosevelt.  

The Board's review of those military records submitted by the appellant reflects, in particular, a certificate of service in the Commonwealth of the Philippines, Philippine Army.  The certificate notes that the appellant was assigned to I Company, 3rd Battalion, of the 21st Infantry Regiment, Manila Military District (MMD), East Central Luzon Guerilla (ECLG) area.  Also, a service record notes that the appellant was inducted on September 20, 1943; was a private first class; and was assigned to a medical company in the 21st Infantry Regiment.  

Additionally, a May 1947 army memorandum regarding pending pay noted that the finance service, Headquarters, Army of the Philippines, was to be issuing the payment checks.  The memorandum was signed by E. J. Brown, WOJG, USA.  Otherwise, a document of "General Orders" with the heading "USAFFE Luzon Guerilla Army Forces, East Central Luzon Guerilla Area", noted that the appellant had been inducted into the service of the Guerilla Forces of the Commonwealth of the Philippines.  (The acronym USAFFE stands for United States Armed Forces of the Far East.)

In developing the appellant's claim, the RO has undertaken efforts to determine whether the appellant had service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.  Specifically, the RO requested service verification on several occasions from the National Personnel Records Center (NPRC) in accordance with policies and procedures in place at that time.  The NPRC has reported back to the RO on each occasion that the appellant did not have any recognized service.  

Recently, the United States Court of Appeals for Veterans Claims held that absent evidence of a statutorily delegated duty, the plain meaning of 38 C.F.R. § 3.203(c) (2014) required verification of service from the relevant service department (e.g. Department of the Army) instead of the National Archives and Records Administration (NARA), or its agency, the NPRC.  See Tagupa v. McDonald, 27 Vet. App. 95 (2014).  Therefore, because the verifications of service issued by NPRC do not meet the criteria of 38 C.F.R. § 3.203(c), this case must be remanded for verification of service by an appropriate United States service department or an agency to which the authority has been properly delegated.   

Accordingly, the case is REMANDED for the following action: 

1.  Conduct the appropriate development to verify whether the appellant had service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces, to include verification of service by an appropriate United States service department or agency to which the authority has been properly delegated.  

2.  After completing the above actions, the claim on appeal must be readjudicated.  If the benefit sought is denied, the RO should issue the appellant a supplemental statement of the case (SSOC) following which the appellant should be provided an adequate opportunity to respond.  Thereafter, the appeal should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

